IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48526

In the Matter of: Jane Doe II, A Child         )
Under Eighteen (18) Years of Age.              )
                                               )
JOHN DOE I and JANE DOE I, Husband             )
and Wife,                                      ) Filed: May 18, 2021
                                               )
       Petitioners-Respondents,                ) Melanie Gagnepain, Clerk
                                               )
v.                                             )
                                               )
JANE DOE (2020-54),                            )
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Benjamin D. Harmer,
       Magistrate.

       Judgment terminating parental rights, vacated and case remanded.

       Marilyn Paul, Twin Falls County Public Defender; Laura A. O’Connell, Deputy
       Public Defender, Twin Falls, for appellant.

       Alan Goodman of Goodman Law Office, Rupert, for respondents.
                ________________________________________________

LORELLO, Judge
       Jane Doe (2020-54) appeals from a judgment terminating her parental rights. For the
reasons set forth below, we vacate the judgment terminating Doe’s parental rights and remand
for further proceedings.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of the minor child in this action, who was born in 2008. When the
child was around two years old, Doe voluntarily placed the child in the care of Jane Doe I (Doe’s



                                               1
cousin) and John Doe I (Jane’s husband). In 2020, Jane and John petitioned to terminate the
parental rights of Doe and the child’s putative father and to adopt the child. Doe applied for
counsel based on her indigent status and the magistrate court granted her application.
        According to the court minutes of the pretrial conference, 1 which Doe did not attend,
Doe’s counsel stipulated to the admission of Jane and John’s exhibits for the termination hearing.
The exhibits consisted of a power of attorney executed by Doe authorizing Jane and John to care
for the child, documents related to a 2010 petition for deprivation that Jane and John filed in
another state, the child’s birth certificate, requests for admissions that Doe failed to answer, and
fifty pages of handwritten notes. These handwritten notes are unsigned, unsworn and do not
identify the authors, although there are indications that they were written by at least two
people--Doe’s mother and Jane. Some of the notes do not identify who is being discussed or
give dates of when events occurred. 2 Additionally, the court minutes show that Doe’s counsel
also stipulated to holding the termination hearing via online videoconference.
       Doe was incarcerated in another state at the time of the termination hearing and briefly
participated in the online videoconference using a telephone at the jail. At the beginning of the
termination hearing, Doe’s counsel represented that she had not spoken with Doe but had “left
messages through the jail.” Based on this representation, the magistrate court recessed to allow
Doe’s counsel to talk with Doe. Almost immediately after resuming the hearing, both Doe and
her counsel were disconnected from the online videoconference. Doe’s counsel eventually


1
       No transcript of this hearing appears in the record.
2
        For example, a portion of one exhibit is as follows:
       II.     History and Pattern of Behavior
               A.     Chronic adversion [sic] to trouble
                      1.      Starting [sic] experimenting w/drugs young, lived
                      dangerously & carelessly
                      2.      Refused to follow parental rules, defiant to authority
                      (school or law)
                      3.      Sent to boarding school: behavior modification facility
                      4.      DUI at 17, Cr. Crd theft (me) at 18, ck forgery
                      5.      Jail and prison time--drug related (halfway house, violation
                      parole), interlock device
                      6.      Arrest in 2010, friend called soc. serv.

                                                 2
reconnected and explained that her office had lost its internet connection temporarily. Doe,
however, did not reconnect.
       Doe’s counsel relayed that she had been able to talk with Doe, but stated, “We’re not
really able to communicate. I’m not quite sure. I don’t think she’s really understanding what’s
going on right now, but it won’t do any good for me to talk to her anymore.” The magistrate
court recessed again to allow Doe’s counsel to contact Doe by telephone. After the recess, Doe’s
counsel informed the magistrate court that Doe intended to reconnect. Counsel also stated, “I
don’t think [Doe is] understanding what’s going on at all.”
       When Doe failed to reconnect after another recess, the magistrate court asked Doe’s
counsel about the situation. Doe’s counsel responded:
              Your Honor, I don’t think [Doe] is very coherent right now. She told me
       she was going to call back. I spoke with the deputy [at the jail], and I thought he
       was going to call back. So I don’t know.
              She was not understanding what we were doing today. She kept talking
       about that she has a bus ticket and she wasn’t able to use it.
              So I don’t know, Your Honor. I would leave it to your discretion.
The magistrate court then asked for comments from Jane and John’s counsel, who stated that he
was ready to proceed and asked the magistrate court to terminate Doe’s parental rights “based on
the verified petition, unless the [magistrate court] would like us to produce some additional[3]
testimony.” When asked if she had a response, Doe’s counsel stated, “No, Your Honor,” and
offered no argument regarding the merits of the petition to terminate Doe’s parental rights.
       Following these comments from counsel, the magistrate court proceeded with the hearing
in Doe’s absence. In doing so, the magistrate court reasoned as follows:
               [Doe] did appear for a short time this morning, and where she’s not
       logging back into our session and obviously has the ability to do so and [Doe’s
       counsel] is able to reach [Doe] even after she left the session, the court can only
       find that she has voluntarily chosen to not reconnect with the session, and so she’s
       voluntarily absent today.




3
       It is not clear why Jane and John’s counsel used the word “additional.” There was no
testimony presented by either party at the termination hearing.

                                                3
After finding that Doe voluntarily absented herself, the magistrate court discussed the exhibits
submitted by Jane and John at the pretrial conference 4 and noted that “it seems like it’s
appropriate to terminate [Doe’s] parental relationship under [I.C. §] 16-2005, let’s see, as
abandonment, as neglect, and potentially for being unable to discharge parental responsibilities,
though it’s not been shown exactly why.” The magistrate court continued:
               [Doe’s counsel] has indicated that there is a possibility that [Doe] is
       simply not competent to really help [Doe’s counsel] with the case, and that’s
       entirely possible. That would speak also to her ability to parent the child and may
       be some explanation why she’s not been engaging as a parent for some time. I
       don’t know. There really hasn’t been a showing along those lines.
               But certainly abandonment is a finding the Court can make here, and so
       the Court will terminate [Doe’s] parental rights.
The magistrate court also concluded that it was in the child’s best interests to terminate Doe’s
parental rights. The magistrate court then asked Jane and John’s counsel to prepare and submit
findings of fact and conclusions of law “for review and signature.”
       Without altering anything of substance, the magistrate court signed and dated the findings
of fact and conclusions of law submitted by Jane and John’s counsel. The findings of fact and
conclusions of law are limited and largely mirror each other. 5 The magistrate court subsequently
entered judgment terminating Doe’s parental rights. 6 Doe appeals.




4
       We do not address the sufficiency of the evidence for termination in this appeal; rather,
our review is limited to the due process issue discussed herein.
5
        There appears to be an inconsistency between the magistrate court’s oral decision and the
written order. During the magistrate court’s oral ruling, it noted that Doe’s parental rights could
be terminated “potentially for being unable to discharge parental responsibilities, though it’s not
been shown exactly why.” This mention of a “potential” ground for termination indicates there
was insufficient evidence to support a finding regarding Doe’s inability to provide parental care.
However, the magistrate court’s written order, drafted by Jane and John, contains a finding of
fact that Doe is “unable to discharge [her] parental responsibilities for the child.” Because this
inconsistency has not been raised on appeal, and in light of our ultimate decision to remand, we
need not decide whether the inconsistency is sufficient to require remand for new findings and
conclusions. See Doe v. Doe, 159 Idaho 461, 464-65, 362 P.3d 536, 539-40 (2015).
6
         The magistrate court also terminated the parental rights of the putative father regarding
the child. The decision to terminate his parental rights is not at issue in this appeal.

                                                4
                                                   II.
                                                ANALYSIS
        Doe asserts she was denied her constitutional right to present testimony when the
magistrate court proceeded with the termination hearing after she failed to reconnect. Doe also
challenges the magistrate court’s finding that termination is in the child’s best interests. Jane and
John respond that the magistrate court did not err by proceeding with the termination hearing
without Doe and that the record shows that termination is in the child’s best interests. 7 Because
Doe’s procedural due process right was violated, we vacate the judgment terminating Doe’s
parental rights. As such, we do not address whether the magistrate court erred in concluding that
termination is in the child’s best interests.
        Doe argues that proceeding with the online termination hearing in her absence violated
her constitutional right to present testimony. 8 However, as Jane and John note, Doe’s counsel
did not object to proceeding in Doe’s absence at the termination hearing. Instead, Doe’s counsel
represented that Doe was not “very coherent” and “was not understanding what [they] were
doing,” but left “it to [the magistrate court’s] discretion” whether to proceed in Doe’s absence.
By not objecting, Doe failed to preserve this issue for appeal. See McCandless v. Pease, 166
Idaho 865, 874, 465 P.3d 1104, 1113 (2020). Doe also did not argue to the magistrate court that
she had a constitutional right to present her own testimony or that this right would be violated by
proceeding with the hearing in her absence. We also note the magistrate court’s pretrial order
required Doe to file a list of witnesses she might call at the termination hearing and that she did
not file such a list or otherwise indicate that she would testify. Issues not raised below are
typically not considered for the first time on appeal. State, Dep’t of Health & Welfare v. Doe
(2019-16), 166 Idaho 57, 63, 454 P.3d 1140, 1146 (2019). In addition, Doe does not provide any


7
       Jane and John also argue that the magistrate court did not err in holding that Doe
abandoned the child. Doe has not challenged this holding on appeal and, thus, we do not address
Jane and John’s arguments regarding abandonment.
8
        Doe asserts “her constitutional right to present testimony” was denied, which could refer
to testimony from herself, another witness, or both. However, she asserts this right was denied
because she was unable to rejoin the termination hearing, which would not have prevented other
witnesses from testifying. Thus, read in context, Doe’s argument is that her constitutional right
to present her own testimony was violated.

                                                   5
citation to legal authority in support of her argument on appeal. This Court generally does not
address issues not supported by cogent argument and citation to legal authority, even in a case
terminating parental rights. Idaho Dep’t of Health & Welfare v. Doe (2018-24), 164 Idaho 143,
147, 426 P.3d 1243, 1247 (2018). Normally, such failures would end our inquiry.
       The Court, however, may address certain narrow, unpreserved issues involving due
process violations. Idaho Dep’t of Health & Welfare v. Doe (2017-32), 163 Idaho 536, 538, 415
P.3d 945, 947 (2018); State v. Doe, 144 Idaho 534, 536, 164 P.3d 814, 816 (2007). For example,
the Idaho Supreme Court has previously addressed due process errors affecting parents’
fundamental rights, including procedural errors and the application of an incorrect standard of
review, even though the parties did not raise the issue on appeal. Doe (2017-32), 163 Idaho at
538, 415 P.3d at 947 (addressing procedural error); Doe, 144 Idaho at 536, 164 P.3d at 816
(addressing application of incorrect legal standard). We recognize the Idaho Supreme Court has
also recently held that a parent failed to preserve his due process argument for appeal and that
the “failure to preserve his argument [was] dispositive.” Doe (2019-16), 166 Idaho at 63, 454
P.3d at 1146. However, the Idaho Supreme Court did not expressly overrule the two prior
opinions noted above in which it addressed unpreserved due process violations. Based on Idaho
Supreme Court precedent and the record before us, we deem it appropriate to address Doe’s
argument because it raises due process concerns related to the termination of her parental rights.
       Doe’s argument regarding her inability to testify at the online termination hearing raises a
constitutional question, over which we exercise free review. See Doe (2013-12) v. Idaho Dep’t
of Health & Welfare, 155 Idaho 36, 37, 304 P.3d 1202, 1203 (2013). Procedural due process
requires an opportunity to be heard at a meaningful time and in a meaningful manner. State,
Dep’t of Health & Welfare v. Doe, 130 Idaho 47, 51, 936 P.2d 690, 694 (Ct. App. 1997).
Procedural due process is a flexible constitutional principle and calls for such procedural
protection as the particular situation demands. Smith v. Org. of Foster Families for Equal. &
Reform, 431 U.S. 816, 848 (1977); Doe, 130 Idaho at 50, 936 P.2d at 693.
       Jane and John filed their petition to terminate Doe’s parental rights on March 19, 2020.
On March 23, 2020, Jane and John filed a motion to waive statutory investigation, arguing that
waiver was appropriate due to the “significant time” they had “actual physical care” of the child.
The magistrate court granted the motion the following day. Next, on April 14, 2020, Jane and


                                                 6
John filed a notice of hearing providing “notice” that the hearing on the petition would be held
on June 23, 2020. Although it is unclear from the record when and where Doe was served with
the petition, on June 11, 2020, she filed an application for an attorney to be appointed at public
expense; the magistrate court granted that request on June 18, 2020, and appointed a public
defender to represent Doe. Ultimately, the termination trial was rescheduled for December 4,
2020.
        A pretrial conference was held on November 19, 2020, at which Doe was not present, but
the parties stipulated to conduct the termination trial via videoconference. 9        Because the
appellate record does not include a transcript of the pretrial conference, the basis for the
stipulation is unclear as the court minutes only reflect the existence of a stipulation to conduct
the termination trial by videoconference but not the reasons for it. 10 On appeal, Doe asserts,
without citation to the record, that “it was agreed that the trial would be held by
[videoconference]” because Doe “had stated she was unable to afford to travel to Idaho for the
trial.” Similarly, Jane and John note, also without citation to the record, that there was a
stipulation to conduct the termination trial “via [videoconference] in an effort to accommodate
[Doe’s] apparent difficulty in coming to Idaho for an in-person hearing.” However, Jane and
John also note that, “in the meantime, [Doe] was arrested and placed in the Larimer County Jail”
in Colorado. Based on these unsupported assertions, it appears that, although Doe was not
incarcerated when she requested the appointment of counsel, 11 or at the time of the pretrial
conference, she was incarcerated at the time of the termination trial.



9
         The court minutes also indicate that the magistrate court made “findings regarding
[Doe’s] case” at the time of the pretrial conference. It is unclear from the record what those
findings were or whether they related to the stipulation or some other aspect of the case.
10
       Later, at the termination hearing, the magistrate court noted that “the parties stipulated to
have [the termination hearing] via Zoom to accommodate [Doe] being able to appear from
Colorado,” but did not relate any reason articulated by the parties at the pretrial conference for
why Doe would be unable to attend.
11
       Doe’s request for the appointment of counsel, signed and dated June 11, 2020, reflects a
Colorado address and indicates that, at that time, she was not “currently serving a sentence of
incarceration for a crime for which [she] ha[d] been found guilty.”

                                                 7
        We have previously held that, if a parent is incarcerated and unable to appear and testify
in person at a termination hearing, then the parent’s procedural due process right is protected if
counsel has been appointed and the parent has had the opportunity to present testimony by
deposition. Doe, 130 Idaho at 51-52, 936 P.2d at 694-95. Although an attorney had been
appointed to represent Doe for the termination hearing, the record does not indicate whether Doe
had the opportunity to present any testimony by deposition. Instead, it appears the plan was to
present any potential testimony via videoconference. To this end, Doe was initially present by
means of a telephonic connection to the online videoconference. However, Doe ultimately did
not have an opportunity to testify because her connection terminated shortly after the hearing
began. Consequently, Doe did not have a meaningful opportunity to be heard.
        In response to Doe’s claim that she was denied her right to present testimony, Jane and
John advance two arguments.       First, they cite one of our unpublished opinions where we
emphasized the need to provide a complete record of the reasons for adopting alternative
procedures, such as allowing a parent to appear telephonically for a termination hearing. State,
Dep’t of Health & Welfare v. Doe (2020-29), Docket Nos. 48199 & 48200 (Ct. App. Dec. 28,
2020). We agree with Jane and John that the record shows that Doe’s counsel stipulated to Doe
participating remotely because she was unable to attend in person. However, this stipulation
does not resolve the issue on appeal--that Doe was unable to present her own testimony. As Jane
and John acknowledge, this unpublished case is “not completely on point.”
        Second, Jane and John rely on the magistrate court’s finding that Doe voluntarily
absented herself from the termination hearing. Constitutional rights, including the right to
procedural due process, can be waived. See Glengary-Gamlin Protective Ass’n, Inc. v. Bird, 106
Idaho 84, 90, 675 P.2d 344, 350 (Ct. App. 1983) (noting a due process right may be waived).
However, a presumption against waiver applies when a fundamental constitutional right is at
stake. Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 682
(1999). A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, Dep’t of Health & Welfare, 137
Idaho 758, 760, 53 P.3d 341, 343 (2002). Thus, the presumption against waiver applies to Doe’s
situation.




                                                8
       The magistrate court found that Doe had “voluntarily chosen to not reconnect with the
session, and so [she was] voluntarily absent.” We construe “voluntarily chosen” to mean Doe
waived her procedural due process right. On appeal, we defer to a trial court’s findings of fact
that are supported by substantial evidence. KDN Mgmt., Inc. v. WinCo Foods, LLC, 164 Idaho 1,
7, 423 P.3d 422, 428 (2018). The magistrate court found a waiver because Doe had initially
connected (showing she had the ability to connect) but had not reconnected after a brief recess.
However, Doe’s counsel had informed the magistrate court that Doe would attempt to reconnect,
showing Doe’s intent to do so. Although the record does not reveal why Doe did not reconnect,
the record is also insufficient to support the conclusion that her failure to do so was a voluntary
choice to waive any of her rights. If anything, the record evidences concern that Doe was “not
coherent,” did not know what was “going on at all,” and “was not understanding what [they]
were doing” on the date of the termination hearing. We cannot conclude, based on this record,
that Doe waived her procedural due process right when the only information presented was that
Doe did not understand the nature of the proceedings. 12 In light of the presumption against
waiver, the evidence relied on by the magistrate court does not support the finding that Doe
waived her procedural due process right. Consequently, Doe’s procedural due process right to be
heard in a meaningful manner was violated. As such, we vacate the judgment terminating Doe’s
parental rights to the child and remand for further proceedings.
                                                   III.
                                         CONCLUSION
       The magistrate court erred by proceeding with the termination hearing in Doe’s absence.
Accordingly, the judgment terminating Doe’s parental rights is vacated and the case is remanded
to the magistrate court for further proceedings.
       Judge BRAILSFORD and Judge Pro Tem HORTON, CONCUR.




12
        To the extent Doe was not competent, she could have sought appointment of a guardian
ad litem under I.C. § 16-2007(5).

                                                    9